Citation Nr: 0607613	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  04-19 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim of service connection for osteoarthritis of the 
lumbar spine.

Whether new and material evidence has been received to reopen 
a claim of service connection for cervical spine/neck 
disability. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel

INTRODUCTION

The veteran had verified active duty from July 1980 to July 
1986.  He also had unverified periods of National Guard 
service.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision from the 
Roanoke, Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  In a December 1994 decision, the RO denied the veteran's 
claim for service connection for osteoarthritis and a 
cervical spine/neck disability.  The veteran did not appeal.

2.  The evidence received since the December 1994 rating 
decision is not new and material and includes evidence which 
is cumulative or redundant of evidence previously of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim, and is not of sufficient probative 
value to raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The December 1994 RO decision that denied the claim for 
service connection for osteoarthritis and a cervical 
spine/neck disability is final.  38 U.S.C.A. 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2005). 

2.  New and material evidence has not been received to reopen 
the claims of service connection for osteoarthritis of the 
lumbar spine and a cervical spine/neck disability.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a), 3.159 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

By way of an October 2003 letter, VA substantially complied 
with the duty to assist and the duty to notify provisions of 
the VCAA.  The veteran was advised that new and material 
evidence, if any, was necessary to reopen his claim of 
service connection for osteoarthritis of the lumbar spine and 
a cervical spine/neck disability.  He was informed of his 
duties and responsibilities as well as those of VA in 
completing his claim.  The RO did not receive any further 
evidence, in response to the October 2003 letter.  

The veteran has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
Therefore, the Board finds that the RO's notice substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice).  As a result of the development 
that has been undertaken, there is no reasonable possibility 
that further assistance will aid in substantiating the claim.  
For these reasons, further development is not necessary to 
meet the requirements of 38 U.S.C.A. §§ 5103 and 5103A.

The veteran first claimed service connection for 
osteoarthritis of the lumbar spine and a cervical spine/neck 
disability in September 1994.  He alleged the injury occurred 
after lifting heavy radio equipment.  The evidence before the 
RO in December 1994 consisted of service medical records, 
National Guard service records and results from an October 
1994 VA examination.  The service medical records showed the 
veteran had a history of low back pain throughout service, 
for which he received treatment.  No cervical spine/neck 
problems were noted.  He did not have an examination upon 
separation from active duty.  The veteran entered National 
Guard reserve service in 1988.  The October 1988 medical 
history and report of examination form did not contain any 
notations regarding a cervical spine/neck disability.  The 
veteran did however; continue to seek treatment for 
complaints of low back pain while in the National Guard.  In 
October 1994, the veteran underwent a VA examination for 
osteoarthritis of the lumbar spine and his neck disability.  
The diagnosis was status-post lumbosacral strain and 
degenerative disc disease of the neck and hips.

In December 1994, the RO denied the veteran's claims, noting 
in part that the low back complaints during service were 
acute and resolved with conservative treatment, and further, 
that there were no complaints or treatment of the cervical 
spine.  The RO determined that the evidence of record was not 
sufficient to establish that a disability had been incurred 
or aggravated during service, or manifested to a compensable 
degree within the applicable presumptive period.  The veteran 
did not appeal that decision.  

In August 2003, the veteran filed a claim to reopen service 
connection for osteoarthritis of the lumbar spine and a 
cervical spine/neck disability.  A January 2004 rating 
decision by the Roanoke RO denied the veteran's attempt to 
reopen the two previously denied claims, on the grounds that 
new and material evidence had not been submitted.  The 
veteran indicated his disagreement with the decision and 
after being furnished a statement of the case, instituted the 
instant appeal.  

At the time of the January 2004 RO action, the evidence of 
record consisted of private medical records dated from 1993 
to 1995, VA medical records, also dated in the mid 1990's, 
and a buddy statement from First Sgt. H. M. B., who served 
with the veteran from April 1986 to April 1987, and who 
recalled a decline in the health of the veteran's back during 
that period.  

Analysis

In a December 1994 decision, the RO denied the veteran's 
claims for service connection for osteoarthritis and a 
cervical spine/neck disability.  The veteran did not appeal.  
As such, the December 1994 decision is final.  38 U.S.C.A. 
§ 7105 (West 2002).  Therefore, the laws and regulations 
governing finality and reopening of previously disallowed 
claims are pertinent in the consideration of the current 
claim on appeal.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

The veteran's initial September 1994 claim was denied because 
the evidence of record did not establish a low back and neck 
disability had been incurred during service, or manifested 
within the applicable presumptive period.  The evidence 
included the veteran's service medical records, National 
Guard service records and results from an October 1994 VA 
examination.  The evidence submitted since the RO's January 
2004 denial of the veteran's August 2003 claims consists of 
medical records, both VA and private, that address various 
other disabilities of the veteran, and make no mention of his 
cervical or lumbar spine.  These records, while new, are not 
material to the veteran's claim specifically because they do 
not address any back issues.  The buddy statement is also 
new.  The Board finds that this lay statement is not a 
competent medical opinion such as to establish an etiological 
relationship between any current lumbar spine and cervical 
spine disabilities.  Moreoever, it does not represent any new 
evidence concerning the veteran's back, nor is it sufficient 
to substantiate the veteran's claims.  Where, as here, 
resolution of the issue turns on a medical matter, lay 
statements, alone, cannot serve as a predicate to reopen a 
previously disallowed claim.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1993).  Thus, the Board concludes that the evidence 
submitted in connection with the current claims does not 
constitute new and material evidence.  

Accordingly, as the veteran has not fulfilled his threshold 
burden of submitting new and material evidence to reopen the 
finally disallowed claims for service connection for 
osteoarthritis, of the lumbar spine and a cervical spine/neck 
disability, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

ORDER

New and material evidence has not been received to reopen a 
claim of service connection for osteoarthritis of the lumbar 
spine.

New and material evidence has not been received to reopen a 
claim of service connection for cervical spine/neck 
disability. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


